Exhibit TERM NOTE $20,000,000.00 Worcester, Massachusetts June 4, 2008 FOR VALUE RECEIVED, the undersigned, IPG PHOTONICS CORPORATION, a Delaware corporation with a principal place of business at 50 Old Webster Road, Oxford, Massachusetts 01540 (the “Borrower”) hereby promises to pay to BANK OF AMERICA, N.A., a national banking association organized and existing under the laws of the United States of America (the “Bank”), OR ORDER, at its office at 100 Federal Street, Boston, Massachusetts 02110, or such other place as the Bank may from time to time specify in writing, the principal sum of TWENTY MILLION AND NO/100 DOLLARS ($20,000,000.00) with interest on the unpaid principal until paid at the rates and in the manner hereinafter provided in lawful money of the United States of America in immediately available funds, without counterclaim or set-off and free and clear of, and without any deduction or withholding for, any taxes or other payments. This Term Note is issued in conjunction with a Loan Agreement by and between the Borrower and the Bank dated as of even date herewith (as may be amended from time to time, the “Agreement”), all the terms and conditions of which are incorporated herein by reference.This Term Note is secured by a Mortgage and Security Agreement (Including Collateral Assignment of Rents and Leases) dated as of even date herewith from the Borrower to the Bank (as may be amended from time to time, the “Mortgage”).No reference to the Agreement or the Mortgage, or to any provision thereof, shall affect or impair the absolute and unconditional obligation of the Borrower to pay the principal of and interest on this Term Note as herein provided.An Event of Default under the Agreement shall also constitute an Event of Default hereunder. The occurrence of an Event of Default shall constitute a default (beyond any applicable grace or cure periods) under each of the other obligations of the Borrower to the Bank.Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to such terms in the Agreement. “$” or “dollars” denotes lawful currency of the United States of America. Interest shall be calculated on the daily unpaid principal balance of the indebtedness evidenced by this Term Note computed on the basis of the actual number of days elapsed overa year assumed to have three hundred sixty (360) days, provided that interest shall be due for the actual number of days elapsed during each period for which interest is being charged. The unpaid principal of this Term Note from time to time outstanding shall bear interest at the applicable rate per annum, at the Borrower’s written election from time to time and in accordance with the provisions of this Term Note, as follows: (a)LIBOR
